 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9                                      WESTERN DIVISION
10
     ____________________________________
11                                      )
     JACQUON ERVIN WILLIAMS,                     ) No. LA CV 19-09089-VBF-SHK
12                                      )
                          Petitioner,   )            ORDER
13                                      )
                v.                      )            Adopting the Report & Recommendation:
14                                      )
     PEOPLE OF STATE OF CALIFORNIA, )                Denying the Habeas Corpus Petition and
15                                      )            Terminating the Case (JS-6)
                      Respondent.       )
16   ____________________________________
17
           Finding no error of law, fact, or logic in the Magistrate Judge’s well-reasoned Report
18
     and Recommendation, the Court orders as follows:
19
           The Report and Recommendation [Doc #4] is ADOPTED.
20
           The 28 U.S.C. section 2254 petition for a writ of habeas corpus [Doc # 1] is DENIED.
21
           This action is DISMISSED with prejudice.
22
           The case SHALL BE TERMINATED and closed (JS-6).
23
           IT IS SO ORDERED.
24
25
     Dated: February 20, 2020                      ____________________________
26
                                                       Hon. Valerie Baker Fairbank
27
                                                    Senior United States District Judge
28
